AO 109 (Rcv. lI/']S) Warrant to Seize Property Subject to Forfeiture

 

UNITED STATES DISTRICT CoURT

for the
Southern District of Ohio

In the Matter of the Seizure of
(Briejly describe tire property to be seizecz’)
Net Proceeds due to the Sel|er(s) of the Rea|
Property located at 9397 Ridings Bou|evard,
Centerville, Ohio 45458

CaSe No.

WARRANT TO SEIZE PROPERTY SUBJECT TO FORFEITURE

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests that certain property
located in the SOU'fhem District of Ohio be seized as being
subject to forfeiture to the United States of America. The property is described as follows:

`|'he Net Proceeds due to the Sel|er(s) of the Real Property located at 9397 Ridings Boulevard, Centervi|le, Ohio 45458. l find
probable cause to seize the property pursuant to both civil forfeiture and criminal forfeiture pursuant to 18 U.S.C. 981(a)(1)(A)
and (C) and 28 U.S.C. 2461(c) and 18 U.S.C. 2428. | further find that a restraining order may not be sufhcient to assure the
availability of the property for forfeiture

 

 

I find that the aft`idavit(s) and any recorded testimony establish probable cause to seize the property

YOU ARE COMMANDED to execute this warrant and seize the property on or before 01103/2019

 

(no.f to exceed 14 days)
d in the daytime 6;00 a.rn. to 10:00 p.m. ['_'] at any time in the day or night because good cause has been established

Unless delayed notice is authorized below, you must also give a copy of the warrant and a receipt for the property taken to the
person from whom, or from Whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

An officer present during the execution of the warrant must prepare, as required by law, an inventory of any property seized
and the officer executing the warrant must promptly return this warrant and a copy of the inventory to
l\/lichaef J. Newman

 

(Um`fea' Stafe$ Magi`.sirate Ji.rdge)

CI Pursuant to 18 U.S.C. § 3lG3a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this Warrant to deiay notice to the person who, or whose
pfOpSl‘lfy, Wlll be S€al”Ch€Cl 01’ S€lZ€d (Check fire appropriate bor,l ______`___

ij for days (not to exceed 30) |:I until, the facts justifytrx§;_th

  
     

tL/lA/n\jif"""

 

 

Date and time issued: \Ll lot ( if 0\/)):5 A A ,, _; 1 - /~\/_.
l. z ' \_ Judg¢is<s':gnarme
City and state: Dayton, Ohio Mi__chael J. Newman l.lnited States Magistrate Judge

 

P_rtiztea’ frame and rifle

AO 109 (Rev. ll!i_l) Wan'ant to Seize Property Subject to Forfeilure (Page 2)

 

 

 

 

 

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
Inventory made in the presence of:
lnventory of the property taken:
Certit`lcation

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the

designated judge

Date:

 

 

Execu!ing officer 's signature

 

Pri`ri.'ed name mm' rifle

 

 

 

